Citation Nr: 0005429	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability 
characterized as right lower quadrant pain, to include as due 
to a cesarean section and bilateral tubal ligation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1990 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim for 
service connection for right lower quadrant pain.  The 
veteran filed a timely appeal to this adverse determination.  
The veteran's claims file was subsequently transferred to the 
Columbia, South Carolina RO.


FINDINGS OF FACT

The veteran has not presented competent evidence that she 
currently suffers from a disability characterized by right 
lower quadrant pain.


CONCLUSION OF LAW

The veteran's claim for service connection for a disability 
characterized by right lower quadrant pain, to include as due 
to a cesarean section and bilateral tubal ligation, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran maintains that she suffered from right lower 
quadrant pain following a cesarean section in service, and 
was treated many times both in service and following 
discharge for this pain.  A review of the medical records 
contained in the veteran's claims file confirms that the 
veteran did indeed complain on numerous occasions both during 
and after service of chronic right-sided pelvic pain, and 
underwent extensive testing and treatment for this pain.  
However, examinations, including a diagnostic laparoscopy, 
bone scan, and an intravenous pyelogram (IVP), failed to find 
the cause of this pain, and pain-relief treatments, including 
hypogastric plexus blocks, were unsuccessful.  None of these 
records explicitly relate the pelvic pain to either the 
veteran's cesarean sections or tubal ligation or otherwise to 
her military service.

In November 1997 the veteran underwent a laparoscopic vaginal 
hysterectomy at a VA Medical Center due to dysmenorrhea.  At 
that time, the veteran reported that she had had irregular 
menstrual periods since the age of 12, and it was reported 
that the dysmenorrhea had not responded to medication 
including non-steroidal anti-inflammatory drugs (NSAIDs) and 
oral birth control pills.  Follow-up VA treatment records 
indicate that the veteran's pain was relieved by this 
procedure, and a March 1998 treatment note indicated that 
following the November 1997 procedure, the veteran's problem 
was "[f]ully resolved without symptoms.  Doing well without 
complaints."  Several other post-surgical treatment notes 
confirm that the veteran had no complaints of abdominal or 
pelvic pain, and was able to exercise without any pain.

In January 1999, the veteran testified at a hearing before an 
RO hearing officer.  At that time, when asked whether the 
November 1997 hysterectomy had resolved her pelvic pain, the 
veteran responded "[t]otally."  She then indicated that "I 
didn't have the pain before the second C-section and when I 
got the hysterectomy it's gone.  I've had no pain since 
then."

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran currently 
suffers from a disability characterized by right lower 
quadrant pain or in fact, any disability due to cesarean 
sections or bilateral tubal ligation.  Since, as noted above, 
a well-grounded claim requires medical evidence of a current 
disability, the veteran's claim for service connection for a 
disability characterized by right lower quadrant pain must be 
denied as not well grounded.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

Accordingly, it is the decision of the Board that the veteran 
has failed to meet her initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a disability characterized by right lower 
quadrant pain, and the claim must be denied on that basis.  
As the duty to assist is not triggered here by the submission 
of a well-grounded claim, the Board finds that VA has no 
obligation to further develop the veteran's claim.  See Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground her claim for service 
connection for right lower quadrant pain.  On the contrary, 
the veteran has stated that her November 1997 hysterectomy 
totally relieved her pelvic pain, and she has had no pain 
since then.  Accordingly, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete her application for this benefit.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).



ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a disability characterized by right 
lower quadrant pain, to include as due to a cesarean section 
and bilateral tubal ligation, is denied.




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

